DETAILED ACTION
This office action is in response to the amendments to the claims filed on 10 January 2022.  Claims 1 – 7, 10 – 12, 14 – 16, 36 and 37 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 14, the limitation “the one or more suspensions” in lines 2 – 3 lacks antecedent basis.  For the purpose of prior art analysis, the phrase --the suspension-- will be assumed instead.
In Re Claim 15, the limitation “the one or more suspensions are” in lines 1 – 2 lacks antecedent basis.  For the purpose of prior art analysis, the phrase --the suspension is-- will be assumed instead.
In Re Claim 16, the limitation “the one or more suspensions are” in lines 1 – 2 lacks antecedent basis.  For the purpose of prior art analysis, the phrase --the suspension is-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14, 15, 16, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirz (US Patent 3,442,121 A).

    PNG
    media_image1.png
    675
    856
    media_image1.png
    Greyscale

In Re Claim 10, Wirz discloses a roller assembly (Figure 4/5 embodiment only, including roller 19) configured to be mounted on an axle (5) comprising: a first arm (15) configured to be rotatably attached to the axle (5)(via sleeve 23; 23 can slide around axle 5 – see Column 6, Lines 41 – 45; both the sleeve 23 and axle 5 are circular, therefore 23 can rotate around axle 5; note that the angular position of 24 can be adjusted – see Column 6, Lines 45 – 46), a second arm (11, 12, 13) configured to be rotatably attached to the axle (via sleeve 23), a connecting bar (16) coupled to the first arm and the second arm, a first lever (21, see annotated Figure 5 above, a combination of 21 and beams of frame 24 are being designated the first lever) configured to be rotatably attached to the axle (via sleeve 23), a suspension (26 and 25 {including support bar for 25} combined) coupled to the first arm (15) and to the first lever (21 and portion of 24), a second lever (21 and portion of 24) configured to be rotatably attached to the axle (via sleeve 23), and a roller (19) coupled to the first lever (21 and portion of 24 on the left) and the second lever (21 and portion of 24 on the right)(Column 6, Lines 23 – 50; Figures 4 and 5).

In Re Claim 14, Wirz further discloses that in an engaged position (when roller 19 engages roller 17), the connecting bar (16) of the roller assembly is configured to receive a force compressing the suspension (26 and 25 combined)(because 16 is described as a damping means in Column 5, Line 75).

In Re Claim 15, Wirz further discloses that the suspension (25 and 26 combined) is configured to apply a compressive force to the roller (19) to press the rollers against a consumable (17)(Column 6, Lines 49 – 50 state that the angular position of roller 19 can be adjusted to engage 17, therefore the suspension applies the compressive force).

In Re Claim 16, Wirz further discloses that the suspension (26) is a spring suspension (Column 6, Lines 46 – 48).

In Re Claim 36, Wirz further discloses that the fist arm (15) is coupled to the first lever (beam portion of 24 and 21 combined) (they are both coupled at one end to sleeve 23)(Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wirz (US Patent 3,442,121 A) in view of Chopra (PG Pub US 20010006881 A1).
In Re Claim 11, Wirz discloses all the limitations of Claim 10, but, it is silent with regards to how the roller is supported by the frame structure (21) including a roller gear coupled to the roller assembly.
However, Chopra discloses a roller (92), a roller gear (146) coupled to the roller (92), the roller gear (146) controls the rotation of the roller (92)(the epicyclic gear train {146, 152, 158} ensures that the roller 92 rotates relative to shaft 167)(paragraph [0046], Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the roller of Wirz to a beam of the frame structure via an internal roller gear coupled to the roller as taught by Chopra since such a mounting structure is known to be suitable for rotatably mounting a roller to a frame, and because it is matter of substituting the broadly disclosed mounting structure for the roller of Wirz with a specifically disclosed mounting structure for the roller of Chopra, which yields predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141 section III rationale B).

Allowable Subject Matter
Claims 1 – 7 are allowed.
Claims 12 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
The reasons for indicating Claims 1 and 12 as allowable have been disclosed in the previous office action (Non-final rejection on 10/13/2021).  
In Re Claim 37, Wirz is the closest prior art, the prior art does there is no reason to modify Wirz, absent applicant’s disclosure, to meet the limitations “a peripheral gear configured to be rotatably attached to the axle, the peripheral gear configured to be coupled to a central gear, the peripheral gear configured to control a rotation of the roller gear; and an auxiliary gear between the roller gear and the peripheral gear, the auxiliary gear configured to reverse a direction or rotation of the roller gear”.

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746           
                                                                                                                                                                                             /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746